Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    1 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    2 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    3 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    4 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    5 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    6 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    7 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    8 of 10
Case 19-10214 Doc    46 Filed 05/31/19 Entered     05/31/19 18:04:08
            Desc    Main Document           Page    9 of 10
Case 19-10214 Doc     46 Filed 05/31/19 Entered    05/31/19 18:04:08
           Desc     Main Document           Page   10 of 10
